FRANKS, Judge,
dissenting.
None of the cases cited by the majority in my view is controlling. Most of the cases cited involve annexation by ordinance; moreover, both parties have obfuscated the issues by referring to these authorities in context with the annexation at issue.
The Town of Church Hill initiated this annexation by referendum which included a small populated residential area, a segment of the Holston River and the plaintiffs’ large farm. The town acted pursuant to Tenn.Code Ann. § 6-51-104, which provides:
[W]hen petitioned by interested persons, or upon its own initiative, by resolution, may propose extension of its corporate limits by the annexation of territory adjoining to its existing boundaries.
The statute contemplates the annexation of a “territory” by this method and the “territory” must adjoin the municipality’s existing boundaries. The town argues that only one “territory” has been annexed through its ingenious scheme of connecting the farm to the developed property by including a segment of the Holston river bed.
In my view, the farm and the developed area are two separate territories within the meaning of the statute. I do not believe it was the legislative intent to allow a municipality to connect two dissimilar areas by a river bed for the purposes of annexing by referendum.
A segment of the river standing alone could not be annexed by referendum for the obvious reason there are no voters to pass on the issue. Accordingly, when the river bed is removed, the farm and the developed area become two separate territories although “adjoining” the municipality. It is both unfair and not within the contemplation of the statute to unite two dissimilar territories by the river bed which could not be the subject of annexation by referendum. I would reverse on the grounds that the dissimilar territories do not become one by the inclusion of the river bed in the referendum ordinance and remand for separate referendums on the two territories annexed.